                Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 1 of 44




                                      EXHIBIT A

                                      Monthly Fees




01:23726485.2
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 2 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 3 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 4 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 5 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 6 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 7 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 8 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 9 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 10 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 11 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 12 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 13 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 14 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 15 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 16 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 17 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 18 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 19 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 20 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 21 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 22 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 23 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 24 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 25 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 26 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 27 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 28 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 29 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 30 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 31 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 32 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 33 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 34 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 35 of 44




                      EXHIBIT B

                    Monthly Expenses
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 36 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 37 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 38 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 39 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 40 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 41 of 44
Case 18-11369-MFW   Doc 13-2   Filed 10/15/18   Page 42 of 44
             Case 18-11369-MFW               Doc 13-2      Filed 10/15/18        Page 43 of 44


                                                 EXHIBIT C

                                           Budget and Staffing Plan

                                                   BUDGET
June 2018                                              July 2018
Fees: $130,000                                         Fees: $150,000
Expenses: $15,000                                      Expenses: $20,000
August 2018                                            September 2018
Fees: $200,000                                         Fees: $75,000
Expenses: $20,000                                      Expenses: $1,500
                                                       Total
                                                       Fees: $555,000
                                                       Expenses: $56,500

                                              STAFFING PLAN
                                              Number of Timekeepers Expected
       Category of Timekeeper                 to Work on the Matter During the              Average Rate1
                                                      Budgeted Period
Partner                                                         3                               $724.30
Associate
                                                                1                               $425.00
(4-6 years since first admission)
Associate                                                       1                               $395.00
(less than 4 years since first admission)
Paralegal                                                       1                               $255.00


        Professional             Position of the Applicant, Number of Years in that Position, Year of
                                                    Obtaining License to Practice
                              Partner since 1998. Joined firm as an associate in 1990. Member of DE Bar
    Robert S. Brady
                              since 1990.
                              Partner since 2008. Joined firm as an associate in 1999. Member of DE Bar
    Edmon L. Morton
                              since 1999.
                              Partner since 2015. Joined firm as an associate in 2004. Member of DE Bar
    Kenneth J. Enos
                              since 2004.

    Elizabeth S. Justison     Joined firm as an associate in 2013. Member of the DE Bar since 2013.

    Shane M. Reil             Joined firm as an associate in 2015. Member of DE Bar since 2015.

    Michelle Smith            Paralegal.




1
 The Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
hours worked by, each timekeeper over the course of the Budgeted Period.
                Case 18-11369-MFW               Doc 13-2       Filed 10/15/18         Page 44 of 44




                                                    EXHIBIT D

                                              Blended Rate Schedule


                                   CUSTOMARY AND COMPARABLE
                                    COMPENSATION DISCLOSURES

Young Conaway’s hourly rates for bankruptcy services are comparable to the hourly rates
charged in complex chapter 11 cases by comparably skilled bankruptcy attorneys. In addition,
Young Conaway’s hourly rates for bankruptcy services are comparable to the rates charged by
the Firm, and by comparably skilled practitioners in other firms, for complex corporate and
litigation matters, whether in court or otherwise, regardless of whether a fee application is
required. By way of example, Young Conaway’s blended hourly rates for attorneys and
paraprofessionals in the Corporate Counseling and Litigation, Business Planning and Tax, and
Intellectual Property Litigation sections of the Firm for the prior calendar year were as set forth
below. Young Conaway believes that the services performed by those three sections of the Firm
are comparable to the services performed in the Bankruptcy and Corporate Restructuring section.
Also included below is 2017 blended hourly rate information for all sections of the Firm,
excluding the Bankruptcy and Corporate Restructuring section and the Personal Injury and
Workers’ Compensation section.

Category of                                                  Blended Hourly Rate
Timekeeper                              Billed                       Billed                        Billed
                                   In comparable                 Firm-wide for                This Application
                                  practice areas for          preceding calendar
                                 preceding calendar                  year2
                                        year1
Partner                                 $807                            $658                          $712
Counsel                                 $488                            $439                            -
Associate                               $406                            $396                          $421
Paralegal                               $212                            $175                          $255
        Aggregated:                     $541                            $466                          $583




1
    This column reflects the blended 2017 rates charge by the firm for complex corporate and litigation matters in the
    following sections of the firm: Corporate Counseling and Litigation, Business Planning and Tax, and Intellectual
    Property Litigation.
2
    This column excludes blended hourly rates for the Bankruptcy and Corporate Restructuring section and the
    Personal Injury and Workers’ Compensation section.
